Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims 
Claims 1-8 are currently pending and presented for examination on the merits.
Applicant's Amendment filed on May 7, 2021 has been received and entered into
The present application.
	Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
	Claim 8 is amended.
Applicant’s arguments, filed May 7, 2021 have been fully considered.  Rejection of claims 5-8 under ODP have been overcome due filing and approval of terminal disclaimer. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated.
Claims 5-8 are under examination in the instant office action. 
In light of further consideration of claims 5-8, the Examiner has made a new grounds of rejection under 35 U.S.C. 112, second paragraph.  Thus, the rejections below have resulted in a Non-Final office action.  

       New Grounds of Rejection 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to “A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); < Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under  HYPERLINK "http://rdms-mpep-vip.uspto.gov/RDMS/detail/manual/MPEP/PUBLISHED/d0e18.xml" 35 U.S.C. 112, second paragraph).

Claim 5 recites “together with instructions for administration of Volasertib to a patient suffering  from solid malignancies including advanced or metastatic solid malignancies , wherein according to said instruction 50 to 200 mg Volasertib or a pharmaceutically acceptable salt thereof or a hydrate are to be administered at two days during a 21 day treatment cycle”.
Claim 6 recites “instructions for administration of Volasertib to a patient suffering from solid malignancies including advanced or metastatic solid malignancies, wherein according to said instruction 50 to 200 mg Volasertib or a pharmaceutically acceptable salt thereof or a hydrate are to be administered at day 1 and at one of the days 5, 6, 7, 8, 9, 10, 11, or 12 during a 21 day treatment cycle”.

Claim 8 recites “wherein according to said instruction 150 mg Volasertib or a pharmaceutically acceptable salt thereof or a hydrate are to be administered.
It is unclear whether Applicant intends to claim a composition or a method of treatment. Applicant elected in the restriction filed on 6/24/2020 the claims directed to a product. Thus, for the purpose of compact prosecution the examiner is interpreting the claims to be directed to a composition. 
Claims 5-7 recites “solid malignancies including advanced or metastatic solid malignancies”. 
Regarding claims 5-7, the phrase “including” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed limitation. See MPEP §2173.05(d).  
Clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffmann et al. (US 6,861,422 B2) in view of Dieter-Hofheinz et al. (Clin Cancer Res (2010), vol.16, p.4666-4774).
	Hoffmann et al. teaches dihydropteridinones of general formula I 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
wherein R1 and R2 denote H or C1-6 alkyl; R3 is C1-12 alkyl, R4 is C1-5 alkyloxy and L is C6-C14-aryl, R5 is piperazinyl-R8, n is 1, m is 1 and R8 is denote unsubstituted nitrogen substituents at R5 –C1-4-alkyl-C3-10-cycloalkyl [col. 1n 50-65 and col. 2, ln 1-50]. The compound is disclosed in example 112 having the following formula I 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

 The references further teaches the use of a compound of formula I for preparing pharmaceutical compositions for the treatment or prevention of cancer characterized in that a patient is given an effective amount of the compounds [col. 4, ln 4-10].  The compounds can be present in the form of pharmaceutically acceptable acid addition salts [col. 7, ln 45-54]. In view of the biological properties of the compounds of formula I their isomers and physiologically acceptable salts are suitable for the treatment of excessive or abnormal cell proliferation such as lymphomas and solid tumors [col.203, ln 59-67 and col. 204, ln 1-4].  The dosage for intravenous use is 1-1000 mg per hour, preferable 5-500mg per hour [col.206, ln 30-34]. 
	Applicant defines Volasertib 
    PNG
    media_image3.png
    195
    354
    media_image3.png
    Greyscale
 [p.2] and is considered a highly potent and selective inhibitor of the serine-threonine polo like kinase (PlkI) [p.1].  
	Hoffmann et al. does not explicitly teach administering Volasertib 50 to 200 mg and at two days during a 21 day treatment cycle [claim 1], administering Volasertib at day 1 and at day 
Dieter-Hofheinz et al. teaches a phase study I of the Polo-like kinase-1 inhibitor, BI2536 in Advanced solid tumors [entire document]. BI 2536 is a highly selective and potent Plk-I inhibitor [p. 4666-4667, col 2-1, para. 4-1]. The study comprised two parts and investigated two different BI2356 dosing schedules [p.4667, col. 2, para. 2]. The maximum tolerated dose (MTD) of BI 2536 when administered as a 1-hour infusion on days 1 and 8 of a 21 day treatment course was determined as 100 mg per administration or 200 mg per course [p.4667, col. 1, para. 1]. The patients were suffering from, bladder cancer [p.4669, col. 1]. In the day 1 and 8 dosing schedules, 14 patients had the best overall response of stable disease [p.4672, col. 1. para.4]. Table 2 shows administration disposition using the following amounts 25 mg, 50 mg, 100 mg, 125 mg and 150 mg  of BI2536 [p.4670].
A person of ordinary skill in the art at the time of the invention would have found it prima facie obvious to develop a pharmaceutical composition comprising an effective amount of Volasertib for the treatment of solid malignancies because Hoffman et al. taught a pharmaceutical composition comprising Volasertib in a therapeutically effective amount for the treatment of solid tumors in a patient. Motivation to formulate Volasertib into a pharmaceutical composition would have come from the fact that Hoffman et al. taught pharmaceutical composition comprising Volasertib and states that it is useful for the treatment of solid tumors by administering a therapeutically effective amount. Thus, the Hoffman et al. render obvious the instantly claimed pharmaceutical composition.
In regards to the limitation Volasertib is administered two days during a 21 day treatment cycle and wherein administering Volasertib at day 1 and at day 8 during a 21 day treatment cycle as recited in claims 5-7. Hoffman et al. taught administration of a pharmaceutical composition comprising Volasertib for the treatment of solid tumors. Further, Hoffman et al. taught that the compounds disclosed are consider to be PIk-I inhibitors. Dieter-Hofheinz et al. et al. taught that Volasertib composition is a suitable compound that it is use for the treatment of solid tumors, and Dieter-Hofheinz et al. taught that PIk-I inhibitor is use for the treatment of advanced solid tumors in day 1 and 8 of a 21 day treatment protocol. Both Hoffman et al .and Dieter-Hofheinz et al. demonstrate that pharmaceutical composition comprising PIk-I inhibitor can be used in the treatment of solid tumors. Dieter-Hofheinz et al. render obvious the instantly claimed protocol of administration because it explicitly states that a PIk-I inhibitor can be administered to a patient at day 1 and 8 (i.e., two days) in a 21-day treatment for solid tumor. In addition, the skilled artisan would have had motivation and instruction to substitute other types of PIk-I inhibitors in a regimen of administration on day 1 and 8 of a 21-day treatment because Hoffman et al. discloses that the compounds are considered to have PIk-I inhibition activity. Therefore, there would have been sufficient motivation to try other PIk-I inhibitors compositions using the instantly claimed treatment course from the fact that Volasertib is useful to treat solid tumors as taught by Hoffman et al. and Dieter-Hofheinz et al. Further, the skilled artisan would have found ample motivation and instruction to modify Hoffman et al. et al. since both references are directed to using PIk-I inhibitors (i.e., compositions) for the treatment of advanced solid tumors. Further, one would have been motivated to combine the teachings because Dieter-Hofheinz et al. shows that administration of PIk-inhibitors using the instantly claimed amounts and protocol yields the best overall response of stable disease. 
In regards to the limitation wherein administering Volasertib 50 to 200 mg and administration of 150 mg of Volasertib per day of administration as recited in claims 5-7 and 8, Hoffman et al. demonstrates that the compounds of formula I including Volasertib having PIk-I et al. taught an overlapping range that is suitable for the treatment of solid tumors. Further, motivation to use the instantly claimed amounts in a pharmaceutical composition would have resulted from the fact that Hoffman et al. suggest that 1-100mg or 5-500mg can be formulated into pharmaceutical compositions since the amounts disclosed are suitable to be administer to a patient. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP § 2144.05 (I).
It would, therefore, have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Hoffman et al., in combination with  Dieter-Hofheinz et al., and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 5-8 have been considered but are moot because the new ground of rejection.
Applicant argues that:
The magnitude of this barrier is even greater because the molecular structure of Volasertib is substantially different from the molecular structure of BI 2536. Even though both molecules are Plk-1 inhibitors, the different molecular structure has significant implications for the pharmacokinetics, safety and efficacy of the molecules. Due to the substantial differences between Volasertib and BI 2536, a person of skill in the art could not reliably predict 5 pharmacokinetics, safety and efficacy of BI 2536 from the molecular structure of Volasertib alone. BI 2536 is not a homologue of Volasertib, and appropriate dosage regimes cannot be inferred from the mere fact that they are both Plk-1 inhibitors. 

Examiner’s Response:
The examiner has considered Applicants arguments, however it does not find them persuasive. In regard to the argument directed to a different type of activity of Volasertib and structurally different. Applicant has not shown any evidence disputing that Volasertib has other mechanism of inhibition (aside from PiK-1 inhibitor) and that the instantly claimed method follows a different biological mechanism.  In regards, to the structure of Volasertib and BI2536 both structure have the same core structure
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. In addition, Hoffman et al. discloses both structure in the disclosure has being PIK-1 inhibitors. 

Conclusion
	Rejection claims 5-8 is proper.
	No claims are allowed.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAINA D MATOS NEGRON/            Primary Examiner, Art Unit 1627